Citation Nr: 1510513	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-04 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for dermatitis.  

6.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the cervical spine.  

7.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  

8.  Entitlement to an initial compensable rating for a hernia disability.  

9.  Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound of the right ankle.  

10.  Entitlement to an initial compensable rating for gastritis, to include gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to December 1991 and appears to have had a period of unverified service in 1957.  

This appeal is before the Board of Veterans Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Tiger Team in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the Regional Office (RO) in St Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.



REMAND

The Veteran was re-scheduled for a travel Board hearing in August 2014.  Prior to the rescheduling of the hearing for August 2014, the Veteran submitted a statement indicating that he lived in Germany from April to October and that he desired to have the August 2014 hearing rescheduled for a time when he would be in the United States (November 2014 to March 2015.  As a result, the travel Board hearing was rescheduled for November 2014 but the Veteran failed to report.  Significantly, the record is devoid of any evidence indicating that the Veteran was provided with notification of the November 2014.  There is no indication in the record that the Veteran has withdrawn his request for a hearing.  The Veteran's representative requested in a January 2015 statement that the Veteran's request for the hearing be honored.  

In light of these circumstances, the case is REMANDED for the following action:

1.  Contact the Veteran to determine what range of dates he will be back in the United States and available to appear for a travel Board hearing.  

2.  Then, schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal and his response concerning when he will be available to attend the hearing.  The RO must ensure that the Veteran is provided proper notice of the hearing.  

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


						(CONTINUED ON NEXT PAGE)
As noted above this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




